Markell, J.,
delivered the opinion of the Court.
This is an appeal from a judgment on the verdict of a jury for defendant in a suit for personal injury due to alleged negligence. In her brief and at the argument plaintiff contended that in many respects the court’s charge to the jury regarding contributory negligence was in error. The record, however, as printed in the appendix to plaintiff’s brief shows no objection at the trial to the court’s charge or to any other ruling of the court. There is, therefore, nothing for us to pass upon, and the appeal will be dismissed. Smith v. Carr, 189 Md. 338, 56 A. 2d 151; Barone v. Winebrenner, 189 Md. 142, 55 A. 2d 505; Davis v. State, 189 Md. 269, 55 A. 2d 702; Swann v. State, 192 Md. 9, 63 A. 2d 324.

Appeal dismissed, with costs.